internal_revenue_service number release date index number 2032a ------------------------ ---------------- -------------------------------- ------------------------------ -------------------------- ------------------------------ legend property taxpayer land trust father date date date a b dear ----------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-112932-07 date date ---------------------------------------------------------------------- ---- -------------------------------------------------- --------------------------------------- --------------------------- --------------------------- ------------------- -------------------- ------------------ -------------- this is in response to your date letter and other correspondence concerning the application of sec_2032a of the internal_revenue_code to the proposed sale of a qualified_conservation_easement by taxpayer to land trust the facts submitted are as follows property was owned by father through a living_trust property was used primarily as a farm the primary activities of the farm include but are not limited to the milking feeding breeding and otherwise supervising and managing of the dairy herd managing all pastures and feeding caring for and otherwise supervising and managing the beef cattle herd and sheep flock father died on date the executor filed a form_706 united_states and generation-skipping_transfer_tax return on date for the estate of father and on schedule a-1 elected under sec_2032a to value property based on its use as a farm plr-112932-07 rather than its highest_and_best_use the adjusted_value of property was dollar_figurea and the special-use value of property was dollar_figureb upon father’s death property passed to taxpayer since father’s death taxpayer has continued the operation of the farm on property on date taxpayer sold the dairy portion of the farm but continued to operate all other aspects of the farm including supervising and managing the beef cattle herd and the sheep flock taxpayer proposes to sell a qualified_conservation_easement on property to land trust the primary purpose of the easement is to protect the agricultural soils agricultural viability and agricultural productive capacity of property in perpetuity land trust is a public charity described in sec_501 you have requested a ruling that the sec_2032a exception to sec_2032a will apply to the proposed sale of a qualified_conservation_easement on property by taxpayer to land trust law and analysis sec_2033 provides that the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2032a provides that if the decedent at the time of his death was a citizen or resident_of_the_united_states and the executor elects the application of this section and files the agreement referred to in sec_2032a then for purposes of the estate_tax the value of qualified_real_property shall be its value for the use under which it qualifies under sec_2032a as qualified_real_property sec_2032a provides in relevant part that qualified_real_property means real_property located in the united_states which was acquired from or passed_from_the_decedent to a qualified_heir of the decedent and which on the date of the decedent's death was being used for a qualified_use by the decedent or a member_of_the_decedent’s_family sec_2032a provides that the term qualified_use means the devotion of the property to use as a farm for farming_purposes or use in a trade_or_business other than the trade_or_business_of_farming sec_20_2032a-3 of the estate_tax regulations provides that real_property valued under sec_2032a must pass from the decedent to a qualified_heir or be acquired from the decedent by a qualified_heir sec_2032a provides that if within years after the decedent's death and before the death of the qualified heir- a the qualified_heir disposes of any interest plr-112932-07 in qualified_real_property other than by a disposition to a member of his family or b the qualified_heir ceases to use for the qualified_use the qualified_real_property which was acquired or passed_from_the_decedent then there is hereby imposed an additional estate_tax emphasis added sec_2032a provides that a qualified_conservation_contribution as defined in sec_170 by gift or otherwise shall not be deemed a disposition under sec_2032a sec_2032a was enacted by the taxpayer_relief_act_of_1997 pub_l_no and is effective for easements granted after date sec_170 provides in relevant part that the term charitable_contribution means a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for charitable purposes under sec_170 a qualified_conservation_contribution means a contribution-- a of a qualified_real_property_interest b to a qualified_organization c exclusively for conservation purposes revrul_59_121 1959_1_cb_121 as clarified by revrul_68_291 1968_1_cb_351 holds that the consideration received for the granting of an easement with respect to land constitutes the proceeds from a sale of an interest_in_real_property in 161_f3d_242 3rd cir the taxpayer inherited a dairy farm upon the death of taxpayer’s father in in the taxpayer filed an estate_tax_return on behalf of his father’s estate in that return pursuant to sec_2032a the taxpayer elected to value the real_property component of the farm based on its special use value as farmland instead of its highest_and_best_use for development on date the taxpayer and the state of new jersey executed a deed of easement pursuant to which new jersey received a development easement in the farmland and the taxpayer received approximately dollar_figure million the court_of_appeals for the third circuit held that the taxpayer’s conveyance of a development easement in a farm he inherited was a disposition of an interest in the farmland triggering the recapture_tax under sec_2032a while the court’s decision in estate of gibbs was based upon the plain meaning of the statute the court also noted the relevant portion of the house committee report addressing the need for the recapture_tax provision as follows also your committee believes it would be inequitable to discount speculative value if the heirs of the decedent realize these speculative values by selling the property within a short time after the decedent’s death h_r rep no pincite 1976_3_cb_756 plr-112932-07 prior to the effective date of sec_2032a it was the service’s position that any conveyance of a conservation_easement including a charitable_contribution would be considered a disposition under sec_2032a sec_2032a was enacted by congress to ensure that the grant of a conservation_easement after date would not trigger the recapture_tax under sec_2032a the legislative_history of sec_2032a is silent regarding the meaning of the phrase by gift or otherwise in the statute however the term otherwise does not necessarily include sales and exchanges of conservation easements for valuable consideration under sec_2032a a recapture_tax is not imposed in the event of a qualified_conservation_contribution as defined in sec_170 h sec_170 defines a qualified_conservation_contribution as a contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes the sale_or_exchange of a conservation_easement is not contemplated by sec_170 furthermore even though the easement in estate of gibbs was sold prior to the effective date of sec_2032a the court_of_appeals in estate of gibbs stated in dicta that sec_2032a would only apply to charitable_contributions of conservation easements and not sales of easements for valuable consideration estate of gibbs f 3d pincite fn therefore the statute the legislative_history and case law do not extend the exception of sec_2032a to sales accordingly based on the facts presented and the representations made we conclude that the sec_2032a exception to sec_2032a does not apply to the proposed sale of a qualified_conservation_easement on property by taxpayer to land trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-112932-07 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
